Citation Nr: 0639977	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  04-12 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the benefit 
sought on appeal.

In June 2006, the Board received evidence from the veteran 
along with a waiver of initial RO consideration.  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's current migraine headaches are related to his 
period of military service, to include an in-service injury 
to his forehead.


CONCLUSION OF LAW

Migraine headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2005), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in a January 2002 letter.  This letter 
informed the veteran to send any additional information or 
evidence pertinent to his claim,, informed him of the 
evidence required to substantiate the claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, records from the VA Medical Center in Miami, the 
Oakland Park VA Outpatient Clinic, as well as evidence from 
the Florida Department of Health (Dr. Molluzzo).  

All obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
folder.  He has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board is also unaware 
of any such evidence.  Therefore, the Board is satisfied that 
VA has complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.
In light of the denial of the veteran's service connection 
claim, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).


Legal Criteria

The Board has reviewed all evidence in the veteran's claims 
folder, which includes, but is not limited to, his 
contentions, service medical records, VA medical evidence, 
and private medical evidence.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show.

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "It is not error for 
the BVA to favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).


Analysis

The veteran asserts that he is entitled to service connection 
for migraine headaches.  

Medical evidence confirms a current diagnosis of migraine 
headaches, thereby satisfying the first element of the 
veteran's service connection claim.

The veteran attributes his migraine headaches to an in-
service injury to his forehead.  Service medical records show 
that in October 1985, the veteran sustained a hematoma and 
laceration on his forehead while playing football.  Two days 
later, he complained of continuing headaches and was given 
Motrin.  Separation examination report dated in August 1992 
shows no complaints, treatment, or diagnoses of migraine 
headaches.

On review of the evidence of record, the Board finds that a 
preponderance of the evidence is against a finding that his 
current migraine headaches are related to his period of 
service, to include his in-service forehead injury.  The 
record contains favorable opinions from a March 2004 private 
physician and a March 2005 fee-basis provider.  

According to the March 2004 statement, a private physician, 
Dr. Molluzzo, stated that the veteran's "headaches, in my 
opinion, could be related to a previous football head injury.  
He was seen in my office years ago."

According to a March 2005 VA treatment record, a fee-basis 
provider stated that it is likely that the veteran's 
migraines are related to the head injury suffered while in 
the service.  

On the other hand, an August 2005 VA examiner did not relate 
the veteran's headaches to his period of military service.  
The Board is inclined to give greater weight to the opinion 
of the August 2005 VA examiner, as opposed to the opinions 
set forth by Dr. Molluzzo and the March 2005 fee-basis-
provider.  First, the Board notes that the August 2005 VA 
examiner had an opportunity to review the veteran's entire 
claims folder.  Significantly, there is no indication that 
either Dr. Molluzzo or the March 2005 fee-basis provider 
reviewed the entire claims folder.  Consequently, the Board 
considers the opinions of Dr. Molluzzo and the fee-basis 
provider to be less-informed.  

Second, Dr. Molluzzo and the fee-basis provider failed to 
provide an explanation to support their opinions.  On the 
other hand, the August 2005 VA examiner provided supporting 
rationale and pointed to pertinent medical evidence in the 
claims folder.  In this regard, after having the opportunity 
to thoroughly review the veteran's claims folder, the 
examiner specifically noted that the record does not 
demonstrate that the veteran had migraine headaches during 
his period of military service.  Thus, the examiner 
essentially concluded that the veteran's current headaches 
are not likely related to his in-service forehead injury.  
The examiner also stated that veteran's chronic headaches are 
exacerbated by medication overuse.  The Board points out that 
in arriving at such opinions, the examiner reviewed the 
favorable opinions of record.  

Although the veteran believes that his current headaches are 
related to his period of active military service, his opinion 
as to a medical matter is without probative value because he, 
as a layperson, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The Board acknowledges that the veteran is currently service 
connected for a laceration over his left eye which was 
sustained as a result of the in-service forehead injury.  
While the medical evidence demonstrates a nexus between the 
laceration and service, the preponderance of the medical 
evidence fails to show that the veteran's migraine headaches 
are related to the in-service injury.  As such, there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran; the 
benefit-of-the- doubt rule is not applicable, and the appeal 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990). 


ORDER

The appeal is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


